DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 12, and 15 are objected to because of the following informalities:  
Claim 1 recites, “wherein the user information field includes allocation information for a first RU to which the first trigger-based…”.  The acronym “RU” needs to be spelled out since it is first introduced. 
Similar issue is noted in claims 12 and 15. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (U.S. Patent Application Publication No. 2017/0070914), Cariou et al. (U.S. Patent Application .

Regarding Claim 1, Chun et al. teaches A method for transmitting a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system (Chun et al. teaches a wireless LAN system, to a method for the uplink multi-user transmission of a channels state measured by an STA and a device supporting the same (page [0003][0021]); the method applies to TDMA (par [0083])), the method comprising: transmitting, by an access point (AP), a trigger frame to a first station (STA) and a second STA (Chun et al. teaches that the AP instructs STAs to prepare for UL MU transmission by sending an UL MU trigger frame (par [0448]; FIG. 25)); and receiving, by the AP, based on the trigger frame, a first trigger-based frame from the first STA and receiving a second trigger-based frame from the second STA (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25)), wherein the trigger frame includes a common information field and a user information field (Chun et al. teaches that UL MU trigger frame includes information about information about the allocation of resources to be used by each STA, and control information (par [0449]); a first field divides transmission into UL MU OFDMA transmission and UL MU MIMO transmission and indicate them (par [0459]); a second field provides notification of the IDs or addresses of STAs which will participate in UL MU transmission (par [0460]); a third field (e.g., resource allocation field) indicates a resource region allocated to each STA for UL MU transmission (par [0461]); the trigger frame includes a common info field or a user-specific field (par [0712]; FIG. 40)), wherein the user information field includes allocation information for a first RU to which the first trigger-based frame and the second trigger-based frame are to be transmitted (Chun et al. teaches a second field provides notification of the IDs or addresses of STAs which will participate in UL MU transmission (par [0460]); a third field (e.g., resource allocation , wherein the first trigger-based frame is transmitted in the first RU (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25); one or more resource units is allocated to a single STA as DL/UL frequency resources, and different resource units is allocated to a plurality of STA, respectively (par [0487]; FIG.26)), and wherein the second trigger-based frame is transmitted in the first RU (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25); one or more resource units is allocated to a single STA as DL/UL frequency resources, and different resource units is allocated to a plurality of STA, respectively (par [0487]; FIG.26)).  
	Although teaching that a first control field of the trigger frame indicates UL MU OFDMA or UL MU MIMO (par [0459]), Chun et al. does not explicitly teach wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed.  Cariou et al. teaches such a limitation. 
	Cariou et al. is directed to coordinated basic service set (BSS) communication with different modulation coding scheme (MCS) per link.  More specifically, Cariou et al. teaches that the trigger frame used during this HEW master-sync transmission indicates an UL-MU-MIMO or UL OFDMA control period (par [0058]).  Further, Cariou et al. teaches that the multiple-access technique used during the control period is a scheduled OFDMA technique or a TDMA technique (par [0058]).  In other words, TDMA can be used alternatively in Chun et al. instead of OFDMA. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chun et al. so that the scheduled TDMA can 
	Although the references teach allocating different resource to STAs (par [0470]), the references do not explicitly teach a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information. Asterjadhi et al. teaches such limitations. 
	Asterjadhi et al. is directed to short uplink feedback related methods and apparatus.  More specifically, Asterjadhi et al. teaches a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame (Asterjadhi et al. teaches that the RU allocation subfield of the user information field indicates an RU offset (par [0054]); RU offset indicated in a RU allocation subfield of a first user information field (e.g., intended for STA1) is, e.g., 1, and the next RU offset indicated in a RU allocation subfield in the second user information field (e.g., intended for STA2) is, e.g., 16, then STA1 interprets that resources 1 to 15 are allocated to the first station and STA2 determines that its allocations starts from resource 16 (par [0054]; FIG. 4); RU offset is a symbol offset (FIG. 2)), wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information (Asterjadhi et al. teaches that station respond by transmitting a feedback on allocated <L, R> allocations for given station (par [0054][0057])), and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information (Asterjadhi et al. teaches that station respond by transmitting a feedback on allocated <L, R> allocations for given station (par [0054][0057])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chun et al. and Cariou et al., so that the 

Regarding Claim 2, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, and further, the references teach wherein the S-TDMA indication information includes a reserved bit within the trigger frame or includes a reserved bit within a trigger type subfield being included in the trigger frame (Chun et al. teaches that if the first field is “0”, it indicates UL MU OFDMA transmission (par [0459])).  

Regarding Claim 3, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, and further, the references teach wherein the first symbol offset information and the second symbol offset information are included in a Trigger Dependent User Info field being included in the user field (Asterjadhi et al. teaches that user information fields of the trigger frame includes AID12 subfield that indicates the AID of the station for which the given user information field is intended (par [0054]); RU allocation subfield of the user info field indicates the RU to be used for providing the response feedback by the STA identified by the AID12 subfield (par [0054]; FIG. 4)).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, and further, the references teach wherein the first trigger-based frame and the second trigger-based frame are generated based on a High Efficiency Trigger Based PPDU (HE TB PPDU)(Chun et al. teaches that UL PPDU includes at least one MAC protocol data unit and at the at least , wherein the first trigger-based frame includes legacy header field, first signal field, first Short Training Field (STF), first Long Training Field (LTF), and first data field (Chun et al. teaches that the HE format PPDU for an HEW includes a legacy part, an HE-part, and an HE-data field (par [0381]; FIG. 21); L-part includes an L-STF, an L-LTF, and an L-SIG field as in a form maintained in the existing WLAN system (par [0382]; FIG. 21); HE-part includes an HE-STF, an HE-SIG field, and an HE-LTF (par [0383]; FIG. 21)), wherein the legacy header field is related to Legacy-Short Training Field (L-STF), Legacy-Long Training Field (L-LTF), Legacy-Signal (L-SIG) field, or Repeated Legacy- Signal (RL-SIG) field being included in the HE TB PPDU (Chun et al. teaches L-part includes L-STF, L-LTF, L-SIG (FIG. 21)), wherein the first signal field is related to the HE-SIG-A field being included in the HE TB PPDU (Chun et al. teaches that HE-SIG field is divided into the HE-SIG-A field and the HE-SIG-B field (par [0396]; FIG. 21(b)), wherein the first STF is related to the HE-STF being included in the HE TB PPDU (Chun et al. teaches that the HE TB PPDU includes a HE-STF (FIG. 21)), and wherein the first LFT is related to the HE-LTF being included in the HE TB PPDU (Chun et al. teaches that the HE TB PPDU includes a HE-LTF (FIG. 21)).  

Regarding Claim 5, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, and further, the references teach wherein the second trigger-based frame includes second STF, second LTF, and second data frame (Chun et al. teaches HE format PPDU includes HE-STF, HE-LTF, and data (FIG. 21); STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25), indicating each STA transmits UL MU data frame), or wherein the second trigger-based frame includes second LTF and second data frame, or wherein the second trigger-based frame includes only a second data frame, and wherein the second STF and the second LTF are configured for the second STA (Chun et al. teaches that STAs transmit .  

Regarding Claim 6, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, and further, the references teach further comprising: transmitting, by the AP, Multi Block Ack (BA) to the first STA and second STA (Chun et al. teaches that the L-SIG guard period is set as a value up to the interval in which an ACK frame transmitted to each STA is transmitted based on the value of MAC duration of the UL MU trigger frame (par [0457]; FIG. 25)), wherein the Multi BA receives the first and second trigger-based frames and is transmitted after the remaining packet length and Short Inter Frame Space (SIFS)(Chun et al. teaches AP receives the UL data frames from the respective STAs and then transmit the ACK frame to each of the STAs after an SIFS (par [0476]); ACK frame is transmitted after receiving packets (FIG. 25), indicating after the remaining packet length), wherein the trigger frame includes a length field including information on a total packet length that can transmit the first and second trigger-based frames (Chun et al. teaches that the UL MU trigger frame includes control information such as duration information (par [0449]); the duration information includes information about the interval of a transmit opportunity allocated for the UL transmission of each STA or information about the length of an UL frame (par [0453])), and wherein the remaining packet length is determined based on the length field, the first symbol offset information, and the second symbol offset information (Chun et al. teaches that L-SIG guard period is determined to be the sum of the value of the MAC duration field of the UL MU trigger frame and the remaining interval after the L-SIG field of a PPDU in which the UL MU trigger frame is carried (par [0457])).  

Regarding Claim 10, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, and further, the references teach wherein the first symbol offset information includes information on a transmission start point (Starting Symbol offset) of the first trigger-based frame (Asterjadhi et al. teaches that the RU allocation subfield of the user information field indicates an RU offset, and that the offset indicates where the <L, R> allocations for a given station are relative to a start and indicates to a STA the boundary of the resource allocations (par [0054]); if the RU offset indicated in an RU allocation subfield of a first user information field is, e.g., 1, the STA1 interpret that resources 1 to 15 (par [0054])), wherein the second symbol offset information includes information on a transmission start point (Starting Symbol offset) of the second trigger-based frame (Asterjadhi et al. teaches that the RU allocation subfield of the user information field indicates an RU offset, and that the offset indicates where the <L, R> allocations for a given station are relative to a start and indicates to a STA the boundary of the resource allocations (par [0054]); the next RU offset indicated in a RU allocation subfield in the second user information field is, e.g., 16, then STA2 determines that its allocations starts from resource 16 till the last resource (par [0054])), wherein a first symbol being a time duration, during which the first trigger-based frame is transmitted, is determined based on the first symbol offset information (Asterjadhi et al. teaches that RU offset is used to determine resource allocation to STAs (par [0054]); the trigger frame includes an indication of a plurality of resources for each station to provide the feedback (par [0073]; FIG. 11)), wherein a second symbol being a time duration, during which the second trigger-based frame is transmitted, is determined based on the second symbol offset information (Asterjadhi et al. teaches that RU offset is used to determine resource allocation to STAs (par [0054]); the trigger frame includes an indication of a plurality of resources for each station to provide the feedback (par [0073]; FIG. 11)), and wherein the first symbol and the second symbol are positioned in the first RU based on TDMA (Asterjadhi et al. teaches that symbols are positioned in a RU (FIG. 3); Caroiu et al. teaches that the multiple-access technique used during the control period is a scheduled OFDMA technique or a TDMA technique (par [0058])).  The motivation to combine these references is same as that of claim 1. 

Regarding Claim 11, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, and further, the references teach further comprises: transmitting, by the AP, the trigger frame to a third STA (Chun et al. teaches that the AP instructs STAs (e.g., STA3) to prepare for UL MU transmission by sending an UL MU trigger frame (par [0448]; FIG. 25)); and receiving, by the AP, a third trigger-based frame from the third STA (Chun et al. teaches that STAs (e.g., STA3) transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25)), wherein the user information field further includes allocation information for a second RU from which the third trigger-based frame is to be transmitted (Chun et al. teaches a second field provides notification of the IDs or addresses of STAs which will participate in UL MU transmission (par [0460]); a third field (e.g., resource allocation field) indicates a resource region allocated to each STA for UL MU transmission (par [0461]); different frequency resources for the UL data frame transmission is allocated to the STA1 to the STA3 based on the STA ID/address information and resource allocation information included in the UL MU trigger frame (par [0470])), wherein the third trigger-based frame is transmitted in the second RU based on the allocation information for the second RU (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25); one or more resource units is allocated to a single STA as DL/UL frequency resources, and different resource units is allocated to a plurality of STA, respectively (par [0487]; FIG.26)), and wherein the first RU and the second RU are different frequency bands (Chun et al. teaches that if a plurality of STAs having different frequency offsets performs UL transmission at the same time through different frequency resources, frequency regions used by a plurality of STAs may partially overlap (par [0443][0470])).   

Regarding Claim 12, Chun et al. teaches A wireless device being an access point (AP) (AP in FIG. 25) for transmitting/receiving a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system (Chun et al. teaches a wireless LAN system, to a method for the uplink multi-user transmission of a channels state measured by an STA and a device supporting the same (page [0003][0021]); the method applies to TDMA (par [0083])), the wireless device comprising: a memory (Chun et al. teaches that a STA device includes memory and that STA device is an AP (par [0781]; FIG. 46)); a transceiver (Chun et al. teaches that the STA device includes an RF unit (par [0781]; FIG. 46)); and a processor (processor 4611 (par [0781]; FIG. 46)) being operatively coupled with the memory and the transceiver, wherein the processor: transmits a trigger frame to a first station (STA) and a second STA (Chun et al. teaches that the AP instructs STAs to prepare for UL MU transmission by sending an UL MU trigger frame (par [0448]; FIG. 25)), and receives a first trigger-based frame from the first STA and receives a second trigger-based frame from the second STA (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25)), wherein the trigger frame includes a common information field and a user information field (Chun et al. teaches that UL MU trigger frame includes information about information about the allocation of resources to be used by each STA, and control information (par [0449]); a first field divides transmission into UL MU OFDMA transmission and UL MU MIMO transmission and indicate them (par [0459]); a second field provides notification of the IDs or addresses of STAs which will participate in UL MU transmission (par [0460]); a third field (e.g., resource allocation field) indicates a resource region allocated to each STA for UL MU transmission (par [0461]); the trigger frame includes a common info field or a user-specific field (par [0712]; FIG. 40)), wherein the user information field includes allocation information for a first RU to which the first trigger-based frame and the second trigger-based frame are to be transmitted (Chun et al. teaches a second field provides notification of the IDs or addresses of STAs which will participate in UL MU transmission (par , wherein the first trigger-based frame is transmitted in the first RU (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25); one or more resource units is allocated to a single STA as DL/UL frequency resources, and different resource units is allocated to a plurality of STA, respectively (par [0487]; FIG.26)), and wherein the second trigger-based frame is transmitted in the first RU (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25); one or more resource units is allocated to a single STA as DL/UL frequency resources, and different resource units is allocated to a plurality of STA, respectively (par [0487]; FIG.26)).  
	Although teaching that a first control field of the trigger frame indicates UL MU OFDMA or UL MU MIMO (par [0459]), Chun et al. does not explicitly teach wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed.  Cariou et al. teaches such a limitation. 
	Cariou et al. is directed to coordinated basic service set (BSS) communication with different modulation coding scheme (MCS) per link.  More specifically, Cariou et al. teaches that the trigger frame used during this HEW master-sync transmission indicates an UL-MU-MIMO or UL OFDMA control period (par [0058]).  Further, Cariou et al. teaches that the multiple-access technique used during the control period is a scheduled OFDMA technique or a TDMA technique (par [0058]).  In other words, TDMA can be used alternatively in Chun et al. instead of OFDMA. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun et al. so that the scheduled TDMA 
	Although the references teach allocating different resource to STAs (par [0470]), the references do not explicitly teach a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information. Asterjadhi et al. teaches such limitations. 
	Asterjadhi et al. is directed to short uplink feedback related methods and apparatus.  More specifically, Asterjadhi et al. teaches a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame (Asterjadhi et al. teaches that the RU allocation subfield of the user information field indicates an RU offset (par [0054]); RU offset indicated in a RU allocation subfield of a first user information field (e.g., intended for STA1) is, e.g., 1, and the next RU offset indicated in a RU allocation subfield in the second user information field (e.g., intended for STA2) is, e.g., 16, then STA1 interprets that resources 1 to 15 are allocated to the first station and STA2 determines that its allocations starts from resource 16 (par [0054]; FIG. 4); RU offset is a symbol offset (FIG. 2)), wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information (Asterjadhi et al. teaches that station respond by transmitting a feedback on allocated <L, R> allocations for given station (par [0054][0057])), and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information (Asterjadhi et al. teaches that station respond by transmitting a feedback on allocated <L, R> allocations for given station (par [0054][0057])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun et al. and Cariou et al. so that the user information .  

Regarding Claims 13-14, Claims 13-14 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 2-3.   Therefore, claims 13-14 are also rejected for similar reasons set forth in claims 2-3.
	
Regarding Claim 15, Chun et al. teaches A method for receiving a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system (Chun et al. teaches a wireless LAN system, to a method for the uplink multi-user transmission of a channels state measured by an STA and a device supporting the same (page [0003][0021]); the method applies to TDMA (par [0083]); STA receives DL PPDU (par [0031])), the method comprising: receiving, by a first station (STA), a trigger frame to an access point (AP) (Chun et al. teaches that the AP instructs STAs to prepare for UL MU transmission by sending an UL MU trigger frame (par [0448]; FIG. 25)); and transmitting, by the first STA, a first trigger-based frame based on the trigger frame (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25)), wherein the trigger frame includes a common information field and a user information field (Chun et al. teaches that UL MU trigger frame includes information about information about the allocation of resources to be used by each STA, and control information (par [0449]); a first field divides transmission into UL MU OFDMA transmission and UL MU MIMO transmission and indicate them (par [0459]); a second field provides notification of the IDs or addresses of STAs which will participate in UL MU transmission (par [0460]); a third field (e.g., resource allocation , wherein the user information field includes allocation information for a first RU to which the first trigger-based frame and the second trigger-based frame are to be transmitted (Chun et al. teaches a second field provides notification of the IDs or addresses of STAs which will participate in UL MU transmission (par [0460]); a third field (e.g., resource allocation field) indicates a resource region allocated to each STA for UL MU transmission (par [0461]); different frequency resources for the UL data frame transmission is allocated to the STA1 to the STA3 based on the STA ID/address information and resource allocation information included in the UL MU trigger frame (par [0470])), wherein the first trigger-based frame is transmitted in the first RU (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25); one or more resource units is allocated to a single STA as DL/UL frequency resources, and different resource units is allocated to a plurality of STA, respectively (par [0487]; FIG.26)), and wherein the second trigger-based frame is transmitted in the first RU (Chun et al. teaches that STAs transmit respective UL MU data frames to the AP based on the UL MU trigger frame transmitted by the AP (par [0467]; FIG. 25); one or more resource units is allocated to a single STA as DL/UL frequency resources, and different resource units is allocated to a plurality of STA, respectively (par [0487]; FIG.26)).  
	Although teaching that a first control field of the trigger frame indicates UL MU OFDMA or UL MU MIMO (par [0459]), Chun et al. does not explicitly teach wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed.  Cariou et al. teaches such a limitation. 
	Cariou et al. is directed to coordinated basic service set (BSS) communication with different modulation coding scheme (MCS) per link.  More specifically, Cariou et al. teaches that the trigger frame used during this HEW master-sync transmission indicates an UL-MU-MIMO or UL OFDMA control period 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chun et al. so that the scheduled TDMA can be used instead of scheduled OFDMA, as taught by Cariou et al.  The modification would have allowed the system to apply the method on other multi-access technique (see Cariou et al., par [0058]). 
	Although the references teach allocating different resource to STAs (par [0470]), the references do not explicitly teach a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information. Asterjadhi et al. teaches such limitations. 
	Asterjadhi et al. is directed to short uplink feedback related methods and apparatus.  More specifically, Asterjadhi et al. teaches a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame (Asterjadhi et al. teaches that the RU allocation subfield of the user information field indicates an RU offset (par [0054]); RU offset indicated in a RU allocation subfield of a first user information field (e.g., intended for STA1) is, e.g., 1, and the next RU offset indicated in a RU allocation subfield in the second user information field (e.g., intended for STA2) is, e.g., 16, then STA1 interprets that resources 1 to 15 are allocated to the first station and STA2 determines that its allocations starts from resource 16 (par [0054]; FIG. 4); RU offset is a symbol offset (FIG. 2)), wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information (Asterjadhi et al. teaches that station respond by transmitting a feedback on allocated <L, R> allocations for given station (par [0054][0057])), and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information (Asterjadhi et al. teaches that station respond by transmitting a feedback on allocated <L, R> allocations for given station (par [0054][0057])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chun et al. and Cariou et al. so that the user information field includes a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, as taught by Asterjadhi et al.  The modification would have allowed the system to schedule transmission of MU UL feedback from set of stations (see Asterjadhi et al., par [0006][0054]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2017/0070914), Cariou et al. (U.S. Patent Application Publication No. 2018/0184402), Asterjadhi et al. (U.S. Patent Application Publication No. 2018/0205441), and further in view of Aldana et al. (U.S. Patent Application Publication No. 2017/0251332).

Regarding Claim 7, the combined teachings of Chun et al., Cariou et al., and Asterjadhi et al. teach The method of claim 1, however, the references do not explicitly teach wherein a guard time exists between the first trigger-based frame and the second trigger-based frame, and wherein the guard time is configured as an SIFS.  Aldana et al. teaches such limitations. 
	Aldana et al. is directed to unicast and broadcast protocol for wireless local area network ranging and direction finding.  More specifically, Aldana et al. teaches wherein a guard time exists between the first trigger-based frame and the second trigger-based frame (Aldana et al. teaches that there is guard time between CBF from responder 2 and CBF from responder 1 (FIG. 6)), and wherein the guard time is configured as an SIFS (Aldana et al. teaches that AP uses a Null Data Packet 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chun et al., Cariou et al., and Asterjadhi et al. so that a guard time exists between the first trigger-based frame and the second trigger-based frame, as taught by Aldana et al.  The modification would have allowed the system to provide a time to transition from a receive mode to a transmit mode (see Aldana et al., par [0080]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (2017/0070914), Cariou et al. (U.S. Patent Application Publication No. 2018/0184402), Asterjadhi et al. (U.S. Patent Application Publication No. 2018/0205441), Aldana et al. (U.S. Patent Application Publication No. 2017/0251332), and further in view of Yeh (U.S. Patent Application Publication No. 2008/0144493).

Regarding Claim 8, the combined teachings of Chun et al., Cariou et al., Asterjadhi et al., and Aldana et al. teach The method of claim 7, however, although it is obvious that packet is transmitted only when the channel is idle, the references do not explicitly teach wherein, in case the guard time is equal to or longer than a 60Attorney Docket No. 2101-72190CS duration performing channel sensing (CS), if a channel is Idle during the CS duration, the second trigger-based frame is transmitted, and if a channel is Busy during the CS duration, the second trigger-based frame is not transmitted.  Yeh teaches such limitations.
	Yeh is directed to method of interference management for interference/collision prevention/avoidance and spatial reuse enhancement.  More specifically, Yeh teaches that an intended transmitter senses the channel for a duration of SIFS, and transmits data packet if the channel is idle (par [0015]).  In addition, Yeh teaches that the receiver sends an ACK back to the transmitter if it 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chun et al., Cariou et al., Asterjadhi et al., and Aldana et al. so that in case the guard time is equal to or longer than a CS duration performing channel sensing, if a channel is idle during the CS duration, the second trigger-based frame is transmitted, and if a channel is busy during the CS duration, the second trigger-based frame is not transmitted, as taught by Yeh.  The modification would have allowed the system to solve the collision problem (see Yeh, par [0015][0016][0050]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414